Citation Nr: 0016713	
Decision Date: 06/23/00    Archive Date: 06/28/00

DOCKET NO.  98-14 143A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

Entitlement to service connection for a disability manifested 
by nosebleeds, a disability manifested by an enlarged 
prostate, headaches, a disability manifested by joint pain, 
and a skin disorder, claimed as secondary to Agent Orange 
exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, [redacted], [redacted], and [redacted], as 
observers


ATTORNEY FOR THE BOARD

Patricia A. Boston, Counsel


INTRODUCTION

The veteran served on active duty from March 1964 to December 
1968.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from a September 1997 
rating decision from the Washington, DC, Regional Office 
(RO), which denied service connection for a disability 
manifested by nose bleeds, a disability manifested by an 
enlarged prostate, headaches, a disability manifested by 
joint pain, and a skin disorder, claimed as secondary to 
Agent Orange exposure.  The veteran perfected a timely appeal 
to all of the issues.

The veteran was afforded a personal hearing before a member 
of the Board in Washington, D.C., in April 2000.  The member 
of the Board who held the hearing is making the decision in 
this case and is the signatory to this decision.


FINDINGS OF FACT

1.  The veteran had active service in the Republic of Vietnam 
during the Vietnam Era.

2.  A disability manifested by nose bleeds, a disability 
manifested by an enlarged prostate, headaches, a disability 
manifested by joint pain, and a skin disorder are not 
recognized by the VA as causally related to exposure to 
herbicide agents used in Vietnam.

3.  There is no competent medical evidence establishing the 
current presence of a disability manifested by nosebleeds.

4.  There is no competent medical evidence linking the 
veteran's current disability manifested by an enlarged 
prostate, headaches, disability manifested by joint pain, and 
skin disorder to service, or to any inservice occurrence or 
event, including exposure to herbicide agents used in 
Vietnam.


CONCLUSION OF LAW

The claims for entitlement to service connection for a 
disability manifested by nose bleeds, a disability manifested 
by an enlarged prostate, headaches, a disability manifested 
by joint pain, and a skin disorder, claimed as secondary to 
Agent Orange exposure, are not well-grounded.  38 U.S.C.A. 
§ 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The threshold question that must be resolved with regard to a 
claim is whether the veteran has met his initial obligation 
of submitting evidence of a well-grounded claim.  See 
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet.App. 78 
(1990).  A well-grounded claim is a plausible claim that is 
meritorious on its own or capable of substantiation.  See 
Murphy, 1 Vet.App. at 81.  An allegation that a disorder 
should be service connected is not sufficient; the veteran 
must submit evidence in support of a claim that would justify 
a belief by a fair and impartial individual that the claim is 
plausible.  See 38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 
Vet.App. 609, 611 (1992).  The quality and quantity of the 
evidence required to meet this statutory burden of necessity 
will depend upon the issue presented by the claim.  Grottveit 
v. Brown, 5 Vet.App. 91, 92-93 (1993).

The three elements of a "well grounded" claim for service 
connection are: (1) evidence of a current disability as 
provided by a medical diagnosis; (2) evidence of incurrence 
or aggravation of a disease or injury in service as provided 
by either lay or medical evidence, as the situation dictates; 
and, (3) a nexus, or link, between the inservice disease or 
injury and the current disability as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet.App. 498, 506 
(1995);  see also 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303 (1996).  This means that there must be evidence of 
disease or injury during service, a current disability, and a 
link between the two.  Further, the evidence must be 
competent.  That is, an injury during service may be verified 
by medical or lay witness statements; however, the presence 
of a current disability requires a medical diagnosis; and, 
where an opinion is used to link the current disorder to a 
cause during service or a service-connected disability, a 
competent opinion of a medical professional is required.  See 
Caluza at 504; Reiber v. Brown, 7 Vet.App. 513 (1995).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 1991).  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).

A chronic, tropical, or prisoner-of-war related disease, or a 
disease associated with exposure to certain herbicide agents 
listed in 38 C.F.R. § 3.309 (1999), will be considered to have 
been incurred in service under the circumstances outlined in 
this section even though there is no evidence of such disease 
during the period of service.  No condition other than one 
listed in 38 C.F.R. § 3.309(a) (1999), will be considered 
chronic.  38 U.S.C.A. § 1101 (West 1991); 38 U.S.C.A. §§ 1112, 
1113, 1116 (West 1991); 38 C.F.R. § 3.307(a) (1999).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era and 
has a disease listed at § 3.309(e) (1999), shall be presumed 
to have been exposed during such service to an herbicide 
agent, unless there is affirmative evidence to establish that 
the veteran was not exposed to any such agent during that 
service.  The last date on which such a veteran shall be 
presumed to have been exposed to an herbicide agent shall be 
the last date on which he or she served in the Republic of 
Vietnam during the Vietnam era.  "Service in the Republic of 
Vietnam" includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  38 C.F.R. 
§ 3.307(a)(6)(iii) (1999).  

If a veteran was exposed to a herbicide agent during active 
military, naval or air service, the following diseases shall 
be service connected if the requirements of 38 U.S.C.A. 
§ 1116 (West 1991); 38 C.F.R. § 3.307(a)(6)(ii) (1999) are 
met, even though there is no record of such disease during 
service provided further that the rebuttable presumption 
provisions of 38 U.S.C.A. § 1113 (West 1991); 38 C.F.R. 
§ 3.307(d) (1999) are also satisfied: Chloracne or other 
acneform diseases consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancer (cancer of the lung, 
bronchus, larynx, or trachea) other than osteosarcoma, 
chondrosarcoma, Kaposi sarcoma or mesothelioma, and soft 
tissue cancers. 38 C.F.R. § 3.309(e) (1999).

The term "soft-tissue sarcoma" includes the following: adult 
fibrosarcoma, dermatofibrosarcoma protuberans, malignant 
fibrous histiocytoma, liposarcoma, leiomyosarcoma, 
epithelioid leiomyosarcoma (malignant leiomyoblastoma), 
rhabdomyosarcoma, ectomesenchymoma, angiosarcoma 
(hemangiosarcoma and lymphangiosarcoma), proliferating 
(systemic) angioendotheliomatosis, malignant glomus tumor, 
malignant hemangiopericytoma, synovial sarcoma (malignant 
synovioma), malignant giant cell tumor of tendon sheath, 
malignant schwannoma, including malignant schwannoma with 
rhabdomyoblastic differentiation (malignant Triton tumor), 
glandular and epithelioid malignant schwannomas, malignant 
mesenchymoma, malignant granular cell tumor, alveolar soft 
part sarcoma, epithelioid sarcoma, clear cell sarcoma of 
tendons and aponeuroses, extraskeletal Ewing's sarcoma, 
congenital and infantile fibrosarcoma, malignant 
ganglioneuroma. For purposes of this section, the term acute 
and subacute peripheral neuropathy means transient peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset.  38 C.F.R. § 3.309(e) (1999).

The presumption of service incurrence may be rebutted where 
there is affirmative evidence to the contrary, or evidence to 
establish that an intercurrent injury or disease . . . has 
been suffered . . .."  38 U.S.C. A. § 1113(a) (West 1991).  
The expression 'affirmative evidence to the contrary' will 
not be taken to require a conclusive showing, but such 
showing as would, in sound medical reasoning and in the 
consideration of all evidence of record, support a conclusion 
that the disease was not incurred in service.  38 C.F.R. 
§ 3.307(d) (1999).

Notwithstanding the foregoing, a veteran-claimant is not 
precluded from establishing service connection for diseases 
not subject to presumptive service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).  The holding in Combee is applicable to the facts 
in this case. However, establishing a well-grounded claim for 
service connection for a particular disability requires more 
than an allegation that the particular disability had its 
onset in service.  It requires evidence relevant to the 
requirements for service connection and of sufficient weight 
to make the claim plausible and capable of substantiation as 
set forth above as set forth above.

38 U.S.C.A. § 1154(b) extends special considerations to cases 
of combat veterans.  See Collette v. Brown, 82 F.3d. 389 
(Fed. Cir. 1996).  In order to establish service connection 
under Section 1154(b) it must first be determined that the 
veteran has proffered "satisfactory lay or other evidence of 
service incurrence or aggravation of such injury or disease." 
Satisfactory evidence is evidence sufficient enough to 
produce a belief that a thing is true, credible evidence.  
Second, it must be determined that the proffered evidence is 
consistent with the circumstances, condition, or hardships of 
such service.  If these two criteria are met, a factual 
presumption arises that the alleged injury or disease is 
service-connected.

At the outset, the Board recognizes the veteran's allegation 
that his claimed disorders may have been the result of 
exposure to Agent Orange while in service. The Board also 
recognizes that the service administrative records show that, 
among other things, the veteran received a National Defense 
Service Medal, Vietnam Service Medal with 3 Stars, Vietnam 
Campaign with Device, Presidential Unit Citation, Good 
Conduct Medal, and Purple Heart.

The service medical records, including the report of a 
separation medical examination conducted in November 1968, do 
not show any documented instance of head trauma, nor are 
there otherwise complaints or findings of any cardiovascular 
pathology, enlarged prostate pathology, neurological 
pathology, musculoskeletal system pathology, or skin 
pathology, with the exception of service medical records 
dated in October 1966 and March 1968, which documented the 
veteran's complaints of marked swelling and pain of the 3rd 
metacarpal phalangeal joint of the right hand as a result of 
direct trauma and headaches, respectively.

The initial post service report of a Department of Veterans 
Affairs (VA) general medical examination conducted in 
September 1977 does not show that the veteran was given a 
diagnosis relative to a disability manifested by nose bleeds, 
a disability manifested by an enlarged prostate, headaches, a 
disability manifested by joint pain, or a skin disorder other 
than a scar of the left ankle with residual pain, or that 
there were findings otherwise pertinent to the presence of 
such conditions.

Subsequently dated VA medical records do not demonstrate that 
a disability manifested by nosebleeds is currently present.

According to the report of a VA dermatology examination 
performed in June 1995, the examiner concluded that the 
veteran had diagnoses of keloid plus clavus in the scar of 
the left Achilles, bilateral tinea pedis, and suspect 
miliaria versus Candida of the hands and between the fingers 
in hot, damp water.

A VA operative note dated on December 13, 1995, revealed that 
the veteran underwent excision of a left heel cutaneous 
lesion.  The postoperative diagnosis was left heel cutaneous 
lesion.

A VA medical record dated on December 13, 1995, included a 
diagnosis of status post excision of left cutaneous skin 
lesion of the Achilles tendon area. 

A VA pathology report of the excised left heel cutaneous 
lesion dated on December 14, 1995, included a diagnosis of 
invaginating hyperkeratosis of the left heel.

A VA outpatient treatment record dated in July 1996 included 
a diagnosis of mild degenerative joint disease of the first 
metatarsal phalangeal joint.

A VA outpatient treatment record dated in February 1997 
included diagnoses of degenerative joint disease of the 
lumbar spine and degenerative joint disease of the right 
first metatarsal phalangeal joint.

In the report of a VA dermatology examination conducted in 
February 1998, the examiner concluded that the veteran had 
diagnoses of subcantaneous nodule, most likely lipoma; 
epidermal cyst located in the right waist area of the back; 
tinea pedis; and a history of hand eruption with no activity 
present at that time, but two areas of hyperpigmentation most 
likely secondary to inflammation.

The report of a VA neurological examination performed in 
February 1998 included the examiner's diagnostic assessment 
of muscle contraction tension headaches.  Significantly, 
after reviewing the veteran's medical history and examining 
him, it was the examiner's opinion that there did not appear 
to be a causal relationship between this type of headache and 
Agent Orange exposure.

According to the report of a VA genitourinary examination 
conducted in February 1998, it was the examiner's diagnostic 
impression that the veteran was a 52 year old male with 
exposure to Agent Orange and benign prostatic hyperplasia 
with mild obstructive symptoms.  However, the examiner did 
not relate the current diagnosis to the veteran's period of 
service.

In the report of a VA general medical examination conducted 
in February 1998, the examiner concluded that the veteran had 
diagnoses of degenerative joint disease of the first 
metacarpophalangeal joints of both hands, right more than 
left, and a history of nose bleeds.  X-rays of the right hand 
revealed degenerative joint disease of the first 
metacarpophalangeal joint.  X-rays of the left hand showed 
minimal degenerative joint disease of the first 
metacarpophalangeal joint.

The veteran testified before a member of the Board in 
Washington, D.C, in April 2000 that he suffers from a 
disability manifested by nose bleeds, a disability manifested 
by an enlarged prostate, headaches, a disability manifested 
by joint pain, and a skin disorder as a result of his 
exposure to Agent Orange while in Vietnam.  The veteran 
stated that he began experiencing nosebleeds on a chronic or 
constant basis shortly after leaving military service.  He 
reported that he was first treated for nosebleeds at a VA 
medical facility in Washington, D.C., in March 1969 and that 
he subsequently has been treated for nosebleeds on several 
occasions at that same VA medical facility.  In regard to his 
disability manifested by an enlarged prostate, the veteran 
expressed that he experienced difficulty with urinating 
frequency during active service and that he didn't know that 
the condition existed until he sought treatment at a VA 
hospital after service.  In reference to his headaches, the 
veteran mentioned that he has had headaches since active 
duty.  He stated that he was in the Infantry unit during 
active service; that he served two tours of active duty in 
Vietnam; that he served in the capacity of squad 
leader/platoon leader during his tours of duty in Vietnam; 
and that he was exposed to ambushes and involved in combat 
while in Vietnam.  He indicated that he sustained an injury 
to the left part of his upper forehead during an ambush at 
night and that he has suffered from headaches in the left 
part of his upper forehead since that time.  Regarding his 
joint pain, the veteran reported that he jumped out of 
helicopters numerous times while he was in the Infantry 
during active service.  He mentioned that he has experienced 
knee and lower back pain since that time.  He said that he 
received aspirins for treatment of his symptoms from a VA 
medical facility after service.  In regard to his skin 
disorder, the veteran stated that he has suffered from skin 
rashes, especially in the summer time, since active service.  
He indicated that his skin problems include itching, peeling, 
welting, and blistering of his fingers and that he has body 
rashes.  He said that he uses an ointment prescribed by VA 
physicians to treat his chronic skin disorder.  
Significantly, the veteran testified that no VA or private 
physician has ever expressed an opinion or related any of his 
claimed disorders to service, or to any inservice occurrence 
or event, including exposure to herbicide agents used in 
Vietnam.

In light of the National Academy of Sciences report, entitled 
"Veterans and Agent Orange: Update 1998," dated 
February 11, 1999, the Secretary has determined that:

[T]here is no positive association 
between herbicide exposure and 
hepatobiliary cancers, 
nasal/nasopharyngeal cancer, bone cancer, 
breast cancer, female reproductive 
cancers, urinary bladder cancer, renal 
cancer, testicular cancer, leukemia, 
abnormal sperm parameters and 
infertility, cognitive and 
neuropsychiatric disorders, 
motor/coordination dysfunction, chronic 
peripheral nervous system disorders, 
metabolic and digestive disorders (other 
than diabetes mellitus), immune system 
disorders, circulatory disorders, 
respiratory disorders (other than certain 
respiratory cancers), skin cancer, 
cognitive and neuropsychiatric effects, 
gastrointestinal tumors, brain tumors, 
and any other condition for which the 
Secretary has not specifically determined 
a presumption of service connection is 
warranted.  (emphasis added).

See also 64 Fed. Reg. 59232, 59233 Nov. 2, 1999.

Although the veteran argues that his exposure to Agent Orange 
while in Vietnam, which can be presumed for a veteran who 
served in the Republic of Vietnam during the Vietnam era 
(38 C.F.R. § 3.307(a)(6)(iii) (1999), resulted in the 
development of a disability manifested by nose bleeds, a 
disability manifested by an enlarged prostate, headaches, a 
disability manifested by joint pain, and a skin disorder, 
these diseases are not recognized as one of the diseases 
attributable to Agent Orange exposure.  38 C.F.R. § 3.309(e) 
(1999).  In this regard, the veteran's sworn testimony of 
medical causation is not probative because lay persons are 
not competent to offer medical opinions.  Moray v. Brown, 5 
Vet.App. 211 (1993); Grottveit v. Brown, 5 Vet.App. 91 
(1993); Espiritu v. Derwinski, 2 Vet.App. 492 (1992).

In this case, there is no competent evidence that the veteran 
currently suffers from a disability manifested by nosebleeds.  
Further, there is no competent medical evidence establishing 
the reasonable possibility of a causal connection between a 
disability manifested by an enlarged prostate, headaches, a 
disability manifested by joint pain, or a skin disorder, and 
an in-service-occurrence or event, including exposure to 
herbicide agents used in Vietnam.

In the absence of any competent evidence of a current 
disability, or in the absence of any competent evidence of a 
nexus between a current disability and an in-service-
occurrence or event, including the veteran's inservice 
complaints of marked swelling and pain of the 3rd metacarpal 
phalangeal joint of the right hand and headaches or exposure 
to Agent Orange, the claims are not well grounded.  Caluza v. 
Brown, 7 Vet.App. 498 (1995).  Accordingly, there is no duty 
to assist the veteran for further development of his claims.   
Rabideau v. Derwinski, 2 Vet.App. 141 (1992), Murphy v. 
Derwinski, 1 Vet.App. 78 (1990).  Further, the Board views 
the information provided in the statement of the case, 
supplemental statement of the case, and other correspondence 
from the RO, sufficient to inform the veteran of the elements 
necessary to complete his application for service connection 
for a disability manifested by nose bleeds, a disability 
manifested by an enlarged prostate, headaches, a disability 
manifested by joint pain, and a skin disorder, claimed as 
secondary to Agent Orange exposure.  Moreover, the veteran 
has not put the VA on notice of the existence of any 
specific, particular piece of evidence that, if obtained, 
might make the claims well-grounded.  Robinette v. Brown, 8 
Vet.App. 69 (1995).

Finally, a recent Court decision has held that the 
appropriate disposition of a claim, which is found to be not 
well-grounded, is a disallowance, rather than a dismissal.  
Edenfield v. Brown, 8 Vet.App. 384 (1995).  Consequently, the 
claims are denied.



ORDER

The claims for entitlement to service connection for a 
disability manifested by nose bleeds, a disability manifested 
by an enlarged prostate, headaches, a disability manifested 
by joint pain, and a skin disorder, claimed as secondary to 
Agent Orange exposure, are denied.




		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals



 

